 

Share Transfer Agreement

 

This Agreement dated effective the 3rd day of July, 2018.

 

BETWEEN:           NAME OF TRANSFEROR: Thomas Brady         ADDRESS OF
TRANSFEROR: 1005 – 1101 Pacific Street           Vancouver, BC           Canada,
V6E 1T3

 

   (the “Transferor”) OF THE FIRST PART       AND:             NAME OF
PURCHASER: Joseph Gallo         ADDRESS OF PURCHASER: 4448 Patterdale Drive    
      North Vancouver, BC           Canada, V7R 4L8       (the “Purchaser”) OF
THE SECOND PART 

 

THIS AGREEMENT WITNESSES THAT in consideration of the price of $3,000 USD (the
“Purchase Price”), the receipt of which is herby acknowledged, and in reliance
of the agreements, representations and warranties of the Purchaser, the
Transferor hereby agrees to sell 3,088,500 units of the common stock (the
“Shares”) of Madison Technologies Inc. (the “Corporation”) represented by Share
certificate number 201 to the Purchaser free and clear of all liens, charges and
encumbrances.

 

The Purchaser represents and warrants to the Transferor that:

 

(1) The Purchaser is acquiring the Shares for the Purchaser’s own account for
investment purposes; and

(2) The Purchaser possesses the financial and business experience to make an
informed decision to acquire the Shares and has had access to all information
relating to the Company and its business operations, which would be necessary to
make an informed decision to purchase the Shares.

 

The Transferor represents and warrants to the Purchaser that:

 

(1) The Transferor is not an affiliate of the Corporation, has not been an
affiliate of the Corporation within the last three months, and did not acquire
the Shares from an affiliate of the Corporation; and

(2) The Transferor has the right to dispose of the Shares in the manner
contemplated by this agreement.

 

Closing shall take place at signing. At the Closing the Purchaser shall deliver
to the Transferor cash or banker’s draft for the Purchase Price and the
Transferor shall deliver the certificate representing the shares duly endorsed
for transfer with an appropriate signature guarantee.

 

This agreement may be executed in one or more counter-parts, each of which so
executed shall constitute original and all of which together shall constitute
one and the same agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date of this Agreement.

 

  NO. OF SHARES TRANSFERRED:       3,088,500     TRANSFEROR       NAME OF
TRANSFEROR: Thomas Brady     NAME OF AUTHORIZED SIGNATORY:   (if Transferor is
not an individual) Belkis Jimenez Rivero (POA)     SIGNATURE /s/ Belkis Jimenez
Rivero     PURCHASER       NAME OF PURCHASER: Joseph Gallo     NAME OF
AUTHORIZED SIGNATORY:   (if Purchaser is not an individual)       SIGNATURE /s/
Joseph Gallo

 

 

 

